Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 12/17/2021. 
Claims 1-4, 6-11, 13-17 and 19-20 are pending.
Claims1, 2, 4, 6-9, 11, 13-17 and 19-20 have been amended. 
Claims 5, 12, and 18 have been canceled. 

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-4, 6-11, 13-17 and 19-20 under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watt et al (US 10630808 B1) in view of Greenfield et al (US10019255 B1).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1, 2, 6-9, 11, 13-15, 17, 19  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Watt et al (US 10630808 B1) in view of Greenfield et al (US10019255 B1).
With respect to dependent claims:
Regarding claim(s) 1, Watt et al teach a system comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising: (Watt, Fig.1 and Fig.9)
each instance of the application deployed to a container in a cloud computing system using a container orchestration framework; (Watt, col.3, lines 55-67 and col.6, lines 26-40; Fig.1-2; the contextual gateways 120 are configured to receive requests from the client devices 104, and to make routing decisions based on application context information to select one or more of the application hosts 126 for handling the requests using the processing system 100 such as  VMware® vCenter( e.g. VMware® vCenter is orchestration framework.)
receiving a request directed to the application; (Watt, col.3, lines 55-67 and col.6, lines 26-40; Fig.1-2; the contextual gateways 120 are configured to receive requests from the client devices 104, and to make routing decisions based on application context information to select one or more of the application hosts 126 for handling the requests using the processing system 100 such as VMware® vCenter( e.g. VMware® vCenter is orchestration framework.)
 parsing the request to infer a version identifier based on content of the request, the version identifier corresponding to a selected service version from among the newer and older service versions of the application; (Watt, col.3, Lines 35-55l Fig.1; the request parsing module 122 is configured to receive a request from one of the client devices 104 and to determine application context information for that request. As will be described in further detail below, in some embodiments the requests themselves may provide the application context information. For example, application context information may be obtained or derived from cookie data, header data in the requests, etc. The request forwarding module 124 is configured to determine the particular version of the requested application that is to be served to the requesting device, and to forward the request to the appropriate application host 126 based on the application context information and routing rules or policies obtained from the routing database 106)
acquiring, from the stored service version map for the cloud computing system a service version label and routing rules for at least one instance of the application; (Watt; col.10, lines 61-66;Fig. 7B; the endpoint map module 744 provides a mapping of route names to hostnames, IP addresses or other identifiers for different application instances (e.g., particular servers, virtual machines, containers, etc. hosting application instances). The web request forwarding module 747 forwards the web request received by the web request handler module 741 to the IP/hostname or other identifier provided by the endpoint map module 744.)
determining that the service version label matches the version identifier; and in response to determining that the service version label matches the version identifier, automatically routing, using the routing rules, the request to the at least one instance of the application running the selected service version corresponding to the version identifier. (Watt; col.10, lines 61-66;Fig. 7B; The endpoint map module 744 provides a mapping of route names to hostnames, IP addresses or other identifiers for different application instances (e.g., particular servers, virtual machines, containers, etc. hosting application instances). The web request forwarding module 747 forwards the web request received by the web request handler module 741 to the IP/hostname or other identifier provided by the endpoint map module 744.)
However, Watt et al fail to teach querying an application programming interface for each of a plurality of instances of an application to access service version labels corresponding at least to each of a newer and older service version of the application, adding the service version labels to a stored service version map for the cloud computing system; updating, using the service version labels, routing rules in the stored service version.
Greenfield et al teach querying an application programming interface for each of a plurality of instances of an application to access service version labels corresponding at least to each of a newer and older service version of the application, (Greenfield; col.10, lines 1-25; Fig.2 and Fig.6; in process block 630, requests are received, such as API requests. Each API request that can be handled by the first version of the service can also be handled by the second version of the service. Routing the requests to first or second version of applications based on IP addresses and software stack (version labels associate with old or new applications.)
adding the service version labels to a stored service version map for the cloud computing system; (Greenfield col.4, lines 65-67, col.5, lines 1-30; IG. 2 is a flowchart 200 of an embodiment for deploying software. In process block 210, a new software stack for a service can be deployed in a different computing environment from the old software stack.)
 updating, using the service version labels, routing rules in the stored service version map; (Greenfield col.4, lines 65-67, col.5, lines 1-30; Fig.2; in process block 220, a new address for the new software stack is transmitted to the front end or some other location accessible by the routing engine 140 (see FIG. 1).)
Therefore, it would have been obvious to a person of ordinary skill to use querying an application programming interface for each of a plurality of instances of an application to access service version labels corresponding at least to each of a newer and older service version of the application, adding the service version labels to a stored service version map for the cloud computing system; updating, using the service version labels, routing rules in the stored service version as taught by Greenfield et al. The motivation/suggestion would have been because there is a need to reduce error and outage when deploy new version of a service in the cloud computing environment. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 8 and 15 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 2, Watt-Greenfield teaches the system of claim 1, wherein the request comprises a call to the application programming interface on a service provided by the application corresponding to the service version labels. (Greenfield; Fig.2 and Fig.6; in process block 630, requests are received, such as API requests. Each API request that can be handled by the first version of the service can also be handled by the second version of the service. Routing the requests to first or second version of applications based on IP addresses and software stack (version labels associate with old or new applications.)

Regarding claim(s) 4, Watt-Greenfield teaches the system of claim 1, wherein the request comprises a uniform resource locator. (Watt, col.6)

Regarding claim(s) 6, Watt-Greenfield teaches the system of claim 1, wherein the operations further comprise determining the routing rules for each instance among the plurality of instances of the application. (Watt; col.10, lines 61-66; Fig. 7B; The endpoint map module 744 provides a mapping of route names to hostnames, IP addresses or other identifiers for different application instances (e.g., particular servers, virtual machines, containers, etc. hosting application instances). The web request forwarding module 747 forwards the web request received by the web request handler module 741 to the IP/hostname or other identifier provided by the endpoint map module 744.)

Regarding claim(s) 7, Watt-Greenfield teaches the system of claim 1, wherein the operation of querying the application programming interface comprises accessing the service version  labels in real time after  receiving the request. (Greenfield; Fig.2 and Fig.6; in process block 630, requests are received, such as API requests. Each API request that can be handled by the first version of the service can also be handled by the second version of the service. Routing the requests to first or second version of applications based on IP addresses and software stack (version labels associate with old or new applications.)

Claim(s) 9 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 11 and 17 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 13 and 19 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 14 and 20 is/are substantially similar to claim 7, and is thus rejected under substantially the same rationale.

2.	Claim(s) 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Watt et al (US 10630808 B1) in view of Greenfield et al (US10019255 B1) in view of Phong et al (US20200241865 A1).
Regarding claim(s) 3, the prior art fails to teach the system of claim 2, wherein the service comprises a service distributed within a service mesh.
However, Phong teaches wherein the service comprises a service distributed within a service mesh. (Phong, [0120], a construct (referred to herein as a service(s) collection) is used to create, organize, and monitor a set of one or more service(s) to be provided. FIG. 4 illustrates the option of having multiple service(s) collection by showing service(s) collections 405A-N. A service(s) collection is a collection of pods (e.g., kpods), and possibly multiple microservices (e.g., Kubernetes services), that each provide one or more service(s). A service(s) collection is a collection in that it: 1) provides multiple instances of the same service and/or microservice through different COS pods; and/or 2) provides different types of services and/or microservices through different COS pods. In some such implementations, the release of the updated version 132 is separately controlled for each such service(s) collection.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the service comprises a service distributed within a service mesh as taught by Phong et al. The motivation/suggestion would have been because there is a need to performing pre-release, version specific testing to validate updated application versions providing cloud services. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 10 and 16 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456